Exhibit 10.12

 

Bank and Company Cooperation Agreement

Wu Zhong Yin Zi No. 0361160

 

Party A: Bank of China Suzhou City Wuzhong Branch

 

Legal representative or person in charge: Liu Li

 

Residence: No. 110 Dongwu North Road, Suzhou

 

Method of contact: 65259268

 

Party B: Multi-Fineline Electronix (Suzhou) Co., Ltd.

 

Legal entity business license No.: 005874

 

Legal representative: Xu Jiading

 

Residence: Suning Industrial District, Wuzhong Economic Development Zone

 

Method of contact: 65638146

 

In order to develop a long-term, stable and mutually beneficial business
cooperation relationship, Party A and Party B have reached the following
intention for cooperation through negotiations in accordance with the principle
of free will, equality, mutual benefit and integrity:

 

Provision One        Opening and Retaining Bank Account

 

Party A and Party B have reached an agreement through negotiations that Party B
shall select Party A as the lead bank to conduct its financial business. Party B
will open and retain corresponding account(s) at Party A.

 

Provision Two        Credit Extension and Financing Arrangement

 

Party A agrees that, under the conditions of meeting the internal risk
management system of Party A and of execution in accordance with the relevant
business operation procedures of Party A, the total balance that Party B gets
from Party A for various credit extensions and financing arrangements (when

 

1



--------------------------------------------------------------------------------

converted into RMB) may reach but shall not exceed (in words) 165 million yuan,
in which 60 million yuan shall be used for Plant 1; 40 million yuan shall be
used for Plant 2; and 65 million yuan shall be used for Plant 3. The total
credit extension investment from Party A shall match the registered capital
investment as made by Party B for Plant 2 and Plant 3.

 

The credit extension and financing as mentioned in the previous paragraph refer
to various loans, draft acceptance, security, establishment of letter of credit
to external parties and other forms of fund accommodations and credit support,
and Party A agrees on the request of Party B for earlier return of the loans.

 

Provision Three        Service Content of Party A

 

(I) In order to implement the credit extension and financing arrangement as
mentioned in Provision Two of this Agreement, Party A and its other authorized
organizations of Bank of China will first examine and approve as well as arrange
the financing application of Party B: with regard to each specific financing
business, Party A and its other authorized organizations of Bank of China will
examine such business in accordance with its internal requirements, and when the
requirements are met, Party A and Party B will individually sign relevant legal
documents. With regard to the issue of credit or pledge and hypothecation for
financing, Party A and its other authorized organizations of Bank of China will
make decisions on such issue in accordance with specific business conditions.

 

(II) Upon request of Party B, Party A will provide to Party B the consulting,
agency, settlement and various other intermediary business services within the
business scope of Party A.

 

(III) When Party A accepts, examines and approves, and processes financing
business as well as undertakes intermediary business, Party A will provide
considerate and high-quality services, and will pay great attention to the
monitoring, inquiry, criticism and complaint that comes from Party B and will
take quick actions so as to process such issues properly.

 

(V) [sic] The business operations of Party A shall be in line with the relevant
laws, regulations, Bank of China rules and the requirements as described in the
agreement reached with Party B.

 

2



--------------------------------------------------------------------------------

Provision Four        Promises and Guarantee of Party B

 

Party B makes the following promises and guarantee to Party A:

 

(I) The ratio for Party B to conduct businesses such as deposit, domestic
settlement and credit card at Party A or the other organizations of Bank of
China as specified by Party A may not be lower than the ratio of credit
extension support from Party A to Party B; and the ratio may not be lower than
50% for conducting international settlement at Party A.

 

(II) Party B will maintain its good financial and operating status, so as to
make sure that the credit extension arrangements of Party A are in order and the
fund from credit extension is secure.

 

Provision Five        Specific Favorable Conditions

 

(I) The interest rate of the loan shall be based on the execution of the prime
rate of People’s Bank of China with a 10% floating downward.

 

Currently: the semiannual monthly interest rate for RMB shall be 3.78‰, and the
annual monthly interest rate shall be 3.9825‰.

 

The US dollar interest rate shall be LIBOR + 0.4.

 

(II) Listed prices for foreign exchange settlement and sale: foreign exchange
settlement shall be based on the middle price minus 0.05% of the middle price;
and foreign exchange sale shall be based on the middle price plus 0.05% of the
middle price.

 

(III) Opening commission shall be 0.08%; international remittance commission
shall be 0.05% with minimum charge at RMB 50 yuan and maximum charge at RMB 500
yuan.

 

Provision Five        Execution of Agreement

 

Party A and Party B will further consolidate contact, communicate with each
other, and mutually urge the implementation and execution of this Agreement.

 

If Party B fails to abide by the relevant requirements as described in the
Agreement, Party A shall have the right to adjust credit extension arrangement
and take measures such as reduction of credit extension line and cancellation of
the qualification of Party B to receive key support, and shall have the right to
suspend or terminate this Agreement. The suspension or termination of the
Agreement does not affect the payoff of the debts by Party B to Party A.

 

3



--------------------------------------------------------------------------------

Provision Six        Change and Cancellation

 

With written approval from both Party A and Party B, the Agreement may be
modified, supplemented or cancelled. The modifications or supplements to the
Agreement shall constitute a part of the Agreement and shall have the same
effect as the Agreement.

 

Provision Seven        Validation of Agreement

 

This Agreement will go into effect on the day when the two parties have signed
it and marked it with seals, and will remain effective for two years. Upon
expiration, if there is no opposition from the two parties, the period of
validity for the Agreement will be automatically extended for one year. Within
the period of validity for the Agreement, the two parties may negotiate changes
or terminate the Agreement. If one party needs to terminate the Agreement, the
other party shall be notified of it one month in advance.

 

Provision Eight        Other

 

The remaining issues of the Agreement shall be executed in accordance with the
specific contracts as signed by and between Party A and Party B.

 

The Agreement has two identical original copies, each of the two parties holds
one copy respectively, and the two copies have the same effect.

 

Party A: Bank of China _________ Branch (Official Seal)

 

[round seal:] Bank of China Suzhou City Wuzhong Branch

 

Legal Representative or Authorized Person for Signature:

 

Xiao Xiaohua

 

July 29, 2003

 

Party B: __________ Company (Official Seal)

 

[round seal:] Multi-Fineline Electronix (Suzhou) Co., Ltd.

 

Legal Representative or Authorized Person for Signature:

 

Xu Jiading

 

July 29, 2003

 

4